Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




    PNG
    media_image1.png
    593
    789
    media_image1.png
    Greyscale

Claims 1-3 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent No.: 4,916,445 to Crossley that was filed in in 1988 (hereinafter “Crossley”).

Crossley discloses “…1 . An aircraft with a safety distance display apparatus that is configured to display a visual indication on an obstacle for representing a current distance between the aircraft and the obstacle, (see FIG. 1 where the helicopter provides light beams in every direction to show the distance to the obstacle 12 via beams 18, 28 and 40 ) 
    PNG
    media_image2.png
    742
    1133
    media_image2.png
    Greyscale

 the safety distance display apparatus comprises a first light source that emits a first light signal in a first predefined direction, (see FIG. 2 and light source 33 that provides the light beam in the first direction of FIG .1 as shown by a first light beam 17, a second light beam 17 and a third light beam 17 in FIG. 1)
 and a second light source that emits a second light signal in a second predefined direction, wherein (see FIG. 3 and second light source 48 in a second housing 44 that provides the light beam in the first direction of FIG .1 as shown by a first light beam 17, a second light beam 17 and a third light beam 17 in FIG. 1)

 the first crosses the second light signal at a predetermined safety
distance from the aircraft, (see claim 1-6 where the beam is focused on the diverging beam of light on a proximity limit location) 
wherein the first light signal 
forms a first pattern (see col. 5, lines 1-24)
and the second light forms a second pattern, (see FIG .1 where the first beam is concentric with the second beam as element 40 and shows the distance from the housing to the object 12 so the object can be prevented from colliding with the aircraft) wherein the first and second patterns overlap at the predetermined safety distance and/or 

wherein the first and second patterns are concentric at the
predetermined safety distance,  (see FIG .1 where the first beam is concentric with the second beam as element 40 and shows the distance from the housing to the object 12 so the object can be prevented from colliding with the aircraft) 

wherein the first pattern and the second pattern respectively comprise light sectors and unilluminated sectors, (see col. 5, lines 1-24)
wherein the light sectors of the first pattern overlap with the unilluminated sectors of the second pattern at the predetermined safety distance and (see col. 2, lines 1-33) (see col. 5, lines 1-24)
wherein the light sectors of the second pattern overlap
with the unilluminated sectors of the first pattern at the
predetermined safety distance”. (see FIG .1 where the first beam is concentric with the second beam as element 40 and shows the distance from the housing to the object 12 so the object can be prevented from colliding with the aircraft and where the non-illuminated pattern is shown being adjacent to the beam 40 concentric circles; see col. 3, line 19 to col. 4, line 44)

Crossley discloses “…2. The aircraft of claim 1, wherein the first pattern is a first light line and the second pattern is a second light line”. (see FIG. 1-3 and first and second light source 48 in a first and a s second housing 44 that provides the light beam in the three directions of FIG .1 as shown by a first light beam 17, a second light beam 17 and a third light beam 17 in FIG. 1)

Crossley discloses “…3. The aircraft of claim 1, wherein the first: light first color and the
second light has a second color and/or ,wherein the
first light signal has a first light intensity and the
second light signal has a second light intensity”. (see col. 4, lines 30-51 where the beams 17 and 28 are each in different colors);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 4,916,445 to Crossley that was filed in in 1988 and in view of United States Patent Application Pub. No.: US 2005/0007257A1 to Rast that was filed in 2000 (hereinafter “Rast”).

    PNG
    media_image3.png
    541
    643
    media_image3.png
    Greyscale

Crossley is silent but Rast teaches “…4. The aircraft of claim 1, wherein at least the first and second light
Sources comprises a highly collimated laser”. (see abstract and lasers 12 and 16)
Claim 5 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent No.: 4,916,445 to Crossley that was filed in in 1988 (hereinafter “Crossley”).

    PNG
    media_image4.png
    692
    938
    media_image4.png
    Greyscale

Crossley discloses “…5. The aircraft of claim 1,
wherein at least one of the first and second light sources
comprises an omnidirectionally emitting light source (see FIG .2, 3 where the light sources are omni directional and lamps 33, 48 and then focused by elements 42, 56)
 and an
associated collimating optical element. (see col. 4, lines 1-50 where the halogen lamps can be collimated and form the beams)
Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 4,916,445 to Crossley that was filed in in 1988 and in view of United States Patent Application Pub. No.: US 2005/0007257A1 to Rast that was filed in 2000 (hereinafter “Rast”).

Crossley is silent but Rast teaches “…6. The aircraft of claim 4,
wherein each one of the first and second light sources
comprises an associated light encoding element for encoding
the first and second light signals”.  (see paragraph 358 where each transmission is provided with an encoded signal (0, 1, 2, n) to be received for a collision avoidance)
Claim 7 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent No.: 4,916,445 to Crossley that was filed in in 1988 (hereinafter “Crossley”).

Crossley discloses “…7. The aircraft of claim 1,
wherein the first light source is mounted to a lower region
of a fuselage of the aircraft and the second light source
is mounted to an upper region of the fuselage.  (see FIG. 1 where element 14 is on the top and element 26, and 26 and 26 are on the lower fuselage )”. 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 4,916,445 to Crossley that was filed in in 1988 and in view of United States Patent Application Pub. No.: US 2005/0007257A1 to Rast that was filed in 2000 (hereinafter “Rast”).

Crossley is silent but Rast teaches “…8. The aircraft of claim 7,
wherein the first light signal is emitted at: a. first
predetermined tilt angle with respect to an associated
reference plane and the second light signal is emitted at a
second predetermined tilt angle with respect to an associated reference plane and wherein the associated reference planes are arranged in parallel.    (see paragraph 367-367 where the lasers can be tilted in the direction of the line of flight for a laser beacon)
Claim 9 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent No.: 4,916,445 to Crossley that was filed in in 1988 (hereinafter “Crossley”).

    PNG
    media_image5.png
    647
    921
    media_image5.png
    Greyscale

Crossley discloses “…9. The aircraft of claim l,
wherein the aircraft is a rotary wing aircraft with a
multi-blade main rotor that associated rotor
wherein the predetermined safety distance is 
greater than a respective rotor blade length”. (see FIG. 1 where the blade distance is shown as element 20 and the safety distance to the object is greater than the rotor blade length as element 40 and beams 18)

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 4,916,445 to Crossley that was filed in in 1988 and in view of United States Patent Application Pub. No.: US 2005/0007257A1 to Rast that was filed in 2000 (hereinafter “Rast”).


Rast teaches “…10. The aircraft of claim 1, wherein an image analysis device is provided
distance is
a current distance between the aircraft and an obstacle on
the basis of the first and second light signals.  (see paragraph 358-368 where each transmission is provided with an encoded signal (0, 1, 2, n) to be received for a collision avoidance)

Claims 11-12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 4,916,445 to Crossley that was filed in in 1988 (hereinafter “Crossley”).

Crossley discloses “…11. The aircraft of claim 1, wherein the predetermined safety distance in a range between 10m and 20m”.  (see FIG. 1 where the distance from the aircraft to the object is 10-20 meters; see col 1 and Line 50-55). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.

Crossley discloses “…12. The aircraft of claim 1,
wherein the first and second light sources are spaced apart
from each other by a distance of nominally 2m, wherein a.
maximum acceptable positional error of the aircraft with
respect to the obstacle amounts to approximately 0.5m. (see FIG. 1 where the distance from the aircraft to the object is 10-20 meters; see col 1 and Line 50-55). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




    PNG
    media_image1.png
    593
    789
    media_image1.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent No.: 4,916,445 to Crossley that was filed in in 1988 (hereinafter “Crossley”).

Crossley discloses “…13. A safety distance display apparatus for displaying (see claim 1-6 where the beam is focused on the diverging beam of light on a proximity limit location)
a visual indication on an obstacle for representing a
current distance between a vehicle and an obstacle,
comprising: (see FIG .1 where the first beam is concentric with the second beam as element 40 and shows the distance from the housing to the object 12 so the object can be prevented from colliding with the aircraft)
a first light source that emits a first light signal 
in a first predefined direction (see FIG. 1 where the helicopter provides light beams in every direction to show the distance to the obstacle 12 via beams 18, 28 and 40 ) 
    PNG
    media_image2.png
    742
    1133
    media_image2.png
    Greyscale

 and a second light
source that in a second predefined direction, (see FIG. 3 and second light source 48 in a second housing 44 that provides the light beam in the first direction of FIG .1 as shown by a first light beam 17, a second light beam 17 and a third light beam 17 in FIG. 1)

wherein the first light signal crosses the second light signal at a predetermined safety distance from the vehicle (see FIG .1 where the first beam is concentric with the second beam as element 40 and shows the distance from the housing to the object 12 so the object can be prevented from colliding with the aircraft)

 wherein the first light signal 
forms a first pattern and the second light signal forms a
second pattern, the first and second patterns (see FIG .1 where the first beam is concentric with the second beam as element 40 and shows the distance from the housing to the object 12 so the object can be prevented from colliding with the aircraft)
overlap at the predetermined safety distance and/or wherein
the first and second patterns are concentric at the
predetermined safety distance, (see FIG .1 where the first beam is concentric with the second beam as element 40 and shows the distance from the housing to the object 12 so the object can be prevented from colliding with the aircraft and where the non-illuminated pattern is shown being adjacent to the beam 40 concentric circles; see col. 3, line 19 to col. 4, line 44) wherein the first light pattern and the second pattern respectively comprise light sectors (see FIG .1 where the first beam is concentric with the second beam as element 40 and shows the distance from the housing to the object 12 so the object can be prevented from colliding with the aircraft)
 
and unilluminated sectors, 
wherein the light sectors of the

first pattern overlap with the unilluminated sectors of the
second pattern at the predetermined safety, and wherein the
light sectors of the second pattern overlap with the (see col. 2, lines 1-33) (see col. 5, lines 1-24)
unilluminated sectors of first pattern at the
predetermined safety distance. (see FIG .1 where the first beam is concentric with the second beam as element 40 and shows the distance from the housing to the object 12 so the object can be prevented from colliding with the aircraft and where the non-illuminated pattern is shown being adjacent to the beam 40 concentric circles; see col. 3, line 19 to col. 4, line 44)
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668